DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 17 December 2020 have been fully considered but they are not persuasive. 

Applicant alleges:
Applicant respectfully submits that the image modifiers of Ahmed cannot correspond to the identified plurality of objects in the first image as recited in claim 1.
…
The cited portions of Ahmed instead may describe, at most, determining priority of image modifiers to be presented to a user. Ahmed fails to suggest assigning a priority to each identified object in an image.

Examiner respectfully disagrees.  As noted in the prior action, the image modifiers are sorted by score [“prioritized”]; Fig. 9, para 117.  Ahmed details in para 92 that the image capture system determines a first object of interest… first object of interested is used to determine the modifier category… and the selected modifier corresponds to the object of interest.  Thus, ranking the modifiers “assigns a priority value to the identified objects,” by virtue of the fact that they are correlated to the objects.  In essence, correlating [assigning] the scored modifiers [priority values] to the image objects “assigns a priority value to the identified objects.”

Applicant further alleges:
The cited portions of Ahmed instead may describe, at most, determining priority of image modifiers to be presented to a user. Ahmed fails to suggest assigning a priority to each identified object in an image.
As described above, Ahmed merely discloses classifying filters or media overlays applied to an image. However, Ahmed fails to disclose classifying a plurality of objects included in an image according to priorities, and assigning the values of priorities to a plurality of objects.
Applicant has reviewed the disclosure of Ahmed carefully and confirms that Ahmed does not describe assigning priority values to a plurality of objects identified in a first image.

Examiner respectfully disagrees.  As noted above, Ahmed details that “the selected modifier corresponds to the object of interest,” in para 92.  These modifiers are scored and ranked, and given their correlation to the objects, that correlation “assigns the values of priorities to a plurality of objects.”  Ahmed further goes on to teach that the ordering of the modifiers is done by a set of rules, and the rules are used for multiple objects; para 82.  Ahmed also details that the modifier is determined based on at least one of the plurality of objects of interest; para 69.

Applicant further alleges:
The Office Action further alleges that Ahmed describes the feature, “retrieving audio data corresponding to each of the one or more objects having a priority value above a predetermined threshold…”
However, Ahmed fails to describe the recited feature, in the cited passages or elsewhere. Ahmed fails to describe retrieving a plurality of sounds corresponding to the plurality of objects having priority values above a predetermined threshold, as discussed above. Ahmed further fails to describe the plurality of objects having a priority value above a threshold.
However, Ahmed merely discloses generating the set of image modifiers dynamically. Ahmed fails to disclose generating the dynamic audio data based on “a plurality of sounds” corresponding to “the plurality of objects.”


Examiner respectfully disagrees.  In order to determine the matches cited in the prior action, components of the image capture system of Ahmed select the highest [“threshold”] ranked image modifier as the identified at least one image modifier in one r more categories; para 80, and image modifiers include audio content and effects; para 45.  Thus the modifiers selected for the objects as noted above, generate dynamic content by overlaying these effects; para 45

Applicant’s remaining arguments are not persuasive for the same reasoning stated above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



Claim(s) 1, 3, 5 – 11, 13, and 15 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed et al. (hereinafter Ahmed, U.S. Patent Application Publication 2018/0143748).

Regarding Claim 1, Ahmed discloses:
A method of creating immersive content for an electronic device, the method comprising:
obtaining a first image (e.g. receive a media content item… including an image; para 61;
identifying plurality of objects captured in the first image (e.g. image recognition technology; para 43; image capture system determines and identifies a plurality objects of interest within the field of view; para 69; note also indicating an object of interest; para 63);
assigning priority values to the plurality of objects identified in the first image, respectively (e.g. image capture system sorts image modifiers by score; par 117, Fig. 9; note that relation of rules may be used for multiple objects; para 82; see also para 92 image capture system determines a first object of interest… first object of interested is used to determine the modifier category… and the selected modifier corresponds to the object of interest; and D. Ranking and Organization and E. Prioritized Filter Delivery; paras 97+ and 122+);

generating dynamic audio data based on the plurality of sounds(e.g. audio content applied to a media content item/image; para 45; note creating the set of image modifiers dynamically; para 75); and 
playing the dynamic audio data while displaying a second image (e.g. playback; para 93; system receives and applies modifiers to the same media content simultaneously; para 91; note sound added to an image; para 53; presentation component 270 generating a representation of the media content item and image modifier; para 86),
wherein the first image and the second image are the same (e.g. modifiers applied to same media content item; para 91; note correlation of media modifiers of Ahmed to that of the output of Fig 9E of Applicant’s disclosure, both are the original images overlaid with an included audio/sound clip).

Regarding Claim 3, in addition to the elements stated above regarding claim 1, Ahmed further discloses:
determining whether the plurality of objects is capable of generating a sound (e.g. note example of sound effect as an image modifier; para 45 as well as annotation 

Regarding Claim 5, in addition to the elements stated above regarding claim 1, Ahmed further discloses:
receiving, from one or more sensors of the electronic device, information associated with an external environment of the electronic device (e.g. sensor component 250; para 39; note capturing a field of view of an image capture device when a user swipes; para 22; and determining a modifier context based on characteristics of a user interaction captured/determined/sensed contemporaneously; para 66; and see context examples in para 68, for example, weather, natural feature tracking, movement, object type in field of view etc)
wherein the retrieving of the plurality of sounds corresponding to the plurality of objects having the priority value above the predetermined threshold is based on the information associated with the external environment (e.g. the image capture system 160 determines and identifies a plurality of objects of interest, the image capture system 160 determines the modifier context based on the user interaction, the characteristics of the interaction, and the identifications of at least one of the plurality of objects of interest; para 69; note also identifying the et of image modifiers by comparing or matching the identified modifier context discussed above; para 75).

Claim 6, in addition to the elements stated above regarding claim 5, Ahmed further discloses:
further comprising receiving, from a camera of the electronic device, the first image (capturing a field of view of an image capture device when a user swipes an interface on a camera view; para 22).

Regarding Claim 7, in addition to the elements stated above regarding claim 1, Ahmed further discloses:
receiving feedback after the dynamic audio file is played (e.g. after user interaction, image capture system marks the session as dirty; para 117; note identifying set  and ordering based on user interactions; para 71);
re-assigning priority values to the plurality of objects identified in the first image based on the feedback (e.g. evaluating relevancy and priority of an image modifier and ordering of its corresponding list, note less relevant and lower priority; para 25; note also marking the session as dirty limits further rank modification of certain image modifiers; para 117; see also ordering algorithm; para 79); and
re-generating the dynamic audio data based on the re-assigned priority values (e.g. providing dynamic changes in the modifier carousel for the rankings, assigning a different score for cross-section rankings; para 118; cross-section ordering means changing the order of an image modifier in one section; para99).

Regarding Claim 8, in addition to the elements stated above regarding claim 1, Ahmed further discloses:

wherein the database is stored in the electronic device or in an external electronic device (e.g. note data layer includes database servers 132 and database 134).

Regarding Claim 9, in addition to the elements stated above regarding claim 1, Ahmed further discloses:
determining a scene associated with the plurality of objects identified in the first image (e.g. aspect of scenery or ambient aspect in the real world which is depicted within the image or real time field of view; para 63 also see context indicator set of weather data, people in field of view, natural feature tracking, event, object type depicted in the field of view; para 68; components of the image capture system identify one or more context indicators; para 67), and
retrieving the plurality of sounds corresponding to the plurality of objects having the priority values above the predetermined threshold based on the scene (e.g. the image capture system 160 identifies the set of image modifiers by comparing or matching the identified modifier context; para 75; image capture system sorts image modifiers by score; par 117, Fig. 9; note that relation of rules may be used for multiple 

Regarding Claim 10, in addition to the elements stated above regarding claim 1, Ahmed further discloses:
playing the dynamic audio data while displaying the second image when the electronic device is in an auxiliary mode (e.g. user selects operative modes, for example display, playback and other suitable operative modes; para 93; in other words, playback mode additional to that of the other modes; applicant’s specification mentions the auxiliary mode only once in passing and does not provide detail directed to auxiliary mode, therefore, the plain language definition, or providing an additional mode, will be used in the mapping of the prior art to the claim).

Claim 11 is rejected under the same grounds as those stated above regarding claim 1.

Claim 13 is rejected under the same grounds as those stated above regarding claim 3.

Claim 15 is rejected under the same grounds as those stated above regarding claim 5.

Claim 16 is rejected under the same grounds as those stated above regarding claim 6.

Claim 17 is rejected under the same grounds as those stated above regarding claim 7.

Claim 18 is rejected under the same grounds as those stated above regarding claim 8.

Claim 19 is rejected under the same grounds as those stated above regarding claim 9.

Claim 20 is rejected under the same grounds as those stated above regarding claim 10.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (hereinafter Ahmed, U.S. Patent Application Publication 2018/0143748) in .

Regarding Claim 4, in addition to the elements stated above regarding claim 1, Ahmed fails to explicitly disclose:
determining whether a first object of the plurality of objects captured in the first image is capable of moving in an external environment;
identifying a region of interest within the first image associated with the first object;
generating a flight path within the region of interest associated with the first object; and
rendering the second image such that a dynamic object corresponding to the first object appears to move along the flight path.
In a related field of endeavor (e.g. augmenting images elements such as sound; para 72), Erm discloses a camera similar to that of Ahmed, that captures the actual environment that mixes video information with the view; para 168.  Erm discloses these in much of the same manner as Ahmed, detailing them as items [objects] of interest and including context of the object of interest; para 85.  Erm discloses that the device dynamically updates the three-dimensional audio to reflect the relative position between the user’s head and the IOI; para311, including pre-computing a sound for a predicted trajectory of expected relative movement between a listener and the IOI due to the movement of the IOIO in space; para 314.
Applying the features of Erm to the disclosure of Ahmed further discloses:

identifying a region of interest within the first image associated with the first object (e.g. identifying a set of items of interest that are associated with an entire space around the user at a current time; 4610; para 307 of Erm, now applied to the field of view of Ahmed);
generating a flight path within the region of interest associated with the first object (e.g. pre computing a predicted trajectory; para 314 of Erm, now applied to the scene/view of Ahmed); and
rendering the second image such that a dynamic object corresponding to the first object appears to move along the flight path (e.g. Erm’s dynamic sound, for example a “train,” para 314, Fig. 46, now applied to the system of Ahmed, in particular applying it as an image modifier for an image/scene/view displayed on Ahmed’s device).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Erm to Ahmed.  Application of the features of Erm to Ahmed would have been predictable given both teachings are directed to modifying images/scenes/views with audio data corresponding to items or objects of interest, Erm taking this teaching a step further by inclusion of moving object types.  Furthermore, application of Erm would provide several benefits, including use of three-dimensional and non-three-dimensional sounds to help steer a user of Ahmed in a desired direction and/or alert the user of Ahmed to the location of IOIs; para 128 of Erm; 

Claim 14 is rejected under the same grounds as those stated above regarding claim 4.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654